Title: To Thomas Jefferson from George Jefferson, 8 October 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 8th. Octr. 1802
          
          I yesterday received your favor of the 5th. inclosing the first halves of 1200$ in B. Notes.
          I some days since wrote Mr. Barnes that Mr. Short would have occasion here for the money of his now in my hands.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        